Citation Nr: 0622015	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Laurie A. Morris, Legal Intern 


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1972.

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In June 2006, the veteran was afforded a videoconference 
hearing before T. Stephen Eckerman, who is the Acting 
Veterans Law Judge rendering the determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he has PTSD as a result of duty in 
Vietnam.  Specifically, he asserts that after about his first 
month in Vietnam, he operated a machine gun on a gun truck 
that escorted convoys.  He testified that on one occasion his 
convoy was fired on after a nearby train hit a mine.  He has 
also claimed stressors involving hearing the explosion from a 
fragging (i.e., intentional assault with a grenade) of his 
first sergeant, and an incident in which another soldier hit 
him from behind and choked him until he blacked out.  See 
transcript of veteran's hearing, held in June 2006.  

The veteran's discharge (DD Form 214) and his personnel file 
(DA 20) indicate that he served in Vietnam from September 27, 
1971 to June 30, 1972.  His personnel file further indicates 
that while in Vietnam he served with the 84th Engineering 
Battalion (Const).  His principal duties while in Vietnam are 
listed as light vehicle driver, and crawl tractor operator.  
The veteran's discharge indicates that his military 
occupation specialty was "RGHTERRFKL&LOAD."

The Board initially notes that the statement of the case was 
issued in August 2004.  Since that time, additional evidence 
has been received.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2005).  In this 
case, the veteran did not submit a waiver of initial RO 
review with the additional evidence, and he was advised 
during his hearing that the Board could not adjudicate his 
claim without a waiver of RO review.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

During the pendency of this appeal, the Court redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

Although the veteran was sent VCAA notice in September 2003, 
it did not include notice of the criteria for a disability 
rating, or for an effective date for award of benefits.  
Furthermore, and in any event, the Court has held that the 
duty to notify cannot be satisfied by reference to various 
post-decisional communications, such as the notification of 
decision, the statement of the case, or a supplemental 
statement of the case, from which the claimant might have 
been able to infer what evidence was lacking.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Given the foregoing, on remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The veteran has testified that he is receiving disability 
benefits from the Social Security Administration (SSA) due to 
a psychiatric disorder.  The SSA's records are not currently 
associated with the claims file.  The administrative decision 
by SSA, along with the medical evidence relied upon, must be 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). 

During his hearing, the veteran stated that he had recently 
received treatment at a VA facility in Palo Alto, California.  
These records are not currently associated with the claims 
file.  On remand, an attempt should be made to obtain these 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, he testified that he had received psychiatric 
treatment at "New Horizon" about three years before.  These 
records are not currently associated with the claims file, 
and on remand, an attempt should be made to obtain these 
records.  

It does not appear that an attempt has been made to verify 
the claimed stressors.  As outlined below, if participation 
in combat is not established, it should be determined whether 
any of the claimed stressors are appropriately described such 
that an attempt at verification is warranted with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  See 
generally VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21-1MR"), Part III.iv.4.H.29.b, c.; Part 
IV.ii.1.D.14.d.  

In this case, the veteran has not been afforded an 
examination.  However, absent participation in combat, a 
grant of service connection may only be based on credible 
supporting evidence of a verified stressor.  See 38 C.F.R. § 
3.304(f).  Currently, participation in combat is not shown, 
and none of the PTSD diagnoses are shown to have been based 
on a verified stressor.  If participation in combat is 
established, or if one or more stressors are verified, the 
veteran should be scheduled for a PTSD examination.  In this 
regard, although current PTSD diagnoses are of record, there 
are also competing diagnoses of record that include 
depressive disorder, situational adjustment reaction, anxiety 
disorder, alcohol abuse, and cannabis abuse.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2005), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA, 
and the veteran should also be notified 
of the ratings for the disability in 
issue, and of the effective date 
provisions for his claim for service 
connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
Disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his psychiatric symptoms, 
since 2005 that are not currently 
associated with the claims file, to 
include treatment at a facility he has 
identified as "New Horizon," and 
treatment at a VA facility in Palo Alto, 
California.  After securing any necessary 
releases, the RO should obtain these 
records of treatment.  

4.  It should be determined whether 
participation in combat is established.  
If participation in combat is not 
established, it should be determined 
whether any of the claimed stressors are 
appropriately described such that an 
attempt at verification is warranted with 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly ESG).  

a)  If an attempt at verification of one 
or more stressors is deemed appropriate, 
a letter should be prepared asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressor(s).  The JSRRC should be 
provided with a description of the 
veteran's claimed stressor(s), and they 
should be provided with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

6.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



